                  Case 3:19-cv-01806-MWB-MA Document 1 Filed 10/18/19 Page 1 of 5

              FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

                                   IN THE UNITED STATES DISTRICT COURT
                                :fOR THE MIDDLE DISTRICT OF PENNSYLVANIA




 (2)_ _ _ _ _ _ _ _ _ _ _ __
    (Name of Plaintiff) (Inmate Number)                                            J.'/f- CV- (to&
                                                                                      (Case Number)

      (Address)

     (Each named partymustbe numbered,
      and all names must be printed or typed)

                          vs.                                                      CIVIL COMPLAINT

(1)     ·:rol:vn ~tz.e\ - Secre+°'{'j of- torreih<)~S                                          FILED
                                                                                             SCRANTON
(2),_ _ _ _ _ _ _ _ _ _ _ __
                                                                                                OCT 16 2019
(3)._ _ _ _ _ _ _ _ _ _ _ __
   (Names of Defendants) '                                                            PER        &no
                                                                                                  DEPUTY CLERK
     (Each named party must be numbered,
      and all names must be printed or typed)


                         TO BE FILED UNDER:        _j_    42 U.S.C. § 1983 - STATE OFFICIALS
                                                 _ _ 28 U.S.C. § 1331 - FEDERAL OFFICIALS

I.       PREVIOUS LAWSUITS

        A.        If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
                  number including year, as well as the name of the judicial officer to whom it was assigned:

                   ~ ·"'-~ \"'--\-e       \G\qo's I       ~'\\~ o... \C\B3 f~. \~w$~rt               O.jo..\t\':>t   tk~
                  ~a..· \>r\Son S~s-h~\\f\ (\-\o"tu\_"'\e_ S\-. ~t'\Sof'\) ~o~ 5e.\2\n3 °'- ~oo~
                  T   \J)~S     vJf \.\.\ n5   \All\~e.'f ~o...\se_ pre.-\-et'\SeS. (~o'f \J~ o\"-t\~ m~ ~ce.e-
                  c\.o\"l\ c\- ~'(e.e~b/ preSS J Tus C..c...St- ~
                                                      0                             ct\SM\Sseci.



                                                                 1
                  Case 3:19-cv-01806-MWB-MA Document 1 Filed 10/18/19 Page 2 of 5

 II.        EXHAUSTION OF ADMINISTRATIVE REMEDIES

        In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
        each ground on which you request action.

        A.         Is there a prisoner grievance procedure available at your present institution?                           j    Yes _ _N 0

        B.         Have you :fully exhausted your available administrative remedies regarding each of your present
                   claims? \[ Yes          No

        C.         If your answer to "B" is Yes:                                         J            \
                                                                                    2 ""l- knel                         .
                   L What steps did you take?    cASst"'-6~th,~ -\-o\;a.LW Clb\A6€.. w:~ n1.tr5t'.S1 5Vll\f~1
                     C.O\Atv;e.l or~,+ tke'f'\ ~\\eel 3 ~\"\ e.\lol\c.e.~ o..\ \ -\-a l\o o...\ll\.\ L
                   2. What was the result?                 O~IC.i<A.\5 lV\S~Stea ~J -U,~ff-WtA~ t'\O +a.hlklW
                                                      Pr\ Son
                      Qrob\ew1 \A\\h\"               t~e r\~ns cllA~ 1-o -il~Gct'+k+swioki ~~ For b1dJen
                      "' s\ e.., l     enforc.e ,)
       D.         If your answer to "B" is No, explain why not: - - - - - - - - - - - - - -




III.   DEFENDANTS

       (1) Name of first defendant:              .   John We.-T-z..e \
           Employed as 'Se..c.."<e..to..rj           l>t
                                                Corrtdla6at
           Mailing address: Peoos,\.\J<A.'M'o.... \)~t rf Co-rf}_t.e_f,_1-Cli-i\-S-,-i-'i-lO-~-c.-kno----:-\o-~-~--,Q.,.-~--,r~-~-~ IV'l.c..~n \ c.,S blM~ l ~ll...'
                                                                                                                                   1
       (2) Name of second defendant:                                                                 ·                                                \l 050
           Employed as                                    at _ _ _ _ _ _ _ _ _ _ _ __
           Mailing a d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - -
       (3) Name of third d e f e n d a n t : - - - - - - - - - - - - - - - - - - - - -
           Employed as                         at _ _ _ _ _ _ _ _ _ _ _ __
             Mailing a d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - -
                 (List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

    (State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
  dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)                                                  ·

       1.           I AM filing this lawsuit against the Pennsylvania State Prison system because those in charge
             have repeatedly ignored my ~tutional rights (8th: cruel and                                  'usual' + 14th:       unequal protection

             of the law/Anffidments) in regards to forcing me to live in confines with second-hand tobacco sroke.

             I brought this situation to the attention of m::di.cal staff, guards, counselor, t.mi..t m:mager, warden,

                                                                             2
                   Case 3:19-cv-01806-MWB-MA Document 1 Filed 10/18/19 Page 3 of 5

                    and followed through with the .3 grievance procedure to the prison system's central CCIIIIEnd in

                   M:rlianicsburg, Pa. to be repeatedly told that sooking was not penrritted inside housing units
          2.
                   and given the official runarot.md. This abuse of power was ongoing fran January 2017, tmtil

                   July 2019 when tobacco was finally banned fran all Pa. State Prisons. This tol:acco abuse of power

                   was taking place when I last passed through the Pa. State Prison System fran 1996 to 2Cffi, and my

                    health concerns were ignored then as well. In fact this tol:acco beast of ignorance is as old as

      3.            the Pa. Prison System. I only nane one defendant (John Wetz.el - Secretary of Corrections) because
                   he is responsible for the actions and poor leadership that permitted tobacco to threaten my health.
                   Rather than be burdened with naming nuaerous defendants, it's.only necessary to expose the head
                   to prove my case. I have arrassed a large papertrail that proves deliberate indifference regarding
                   second-hand sooke perpetrated by the entire Pa. Prison System. Proof that I was telling the
                    truth about this abuse of tol:acco power is the fact that tobacco was finally banned in July 2019,

                    with 'all deliberate speed'· I have been the state of Pennsylvania's 1nmm air filter long enough!

V.    RELIEF

      (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
      statutes.)

      1.                  I Am seeking $7.Inillion dollars in canpensation against the PA. Prison System for exposing re
               for years even though they knew how hannful tobacco was//5, They displayed a total disreguard to my
               health   ana wen beiilg. 'loose peopie lil positions of power have failed to lead by example.
               As evidence that these people do not understand how sickening tobacco is, is the fact that they are
               still in the bad habit of selling E-cigarettes to their captive audience. Nicotine is bad news and

               it's painfully obvious. Due to this fact, I ask that the Federal Governnent rid this corrupt system
               of tobacco once for all. I only hope that $7 In:illion is enough of a penalty to convince the state
     2.
               of Pennsylvania of the error of its ways. If judge and jury could witness the state sponsored abuse
               of tobacco power that I AM living proof of, they would rule in my favor beyond o. fuadly Nightshade of
               doubt.    I pray to God that my undue long-suffering is canpensated and rewarded. I would use the ill-

               gotten gains of this tol:acco settlarent to IIBke straight the path of the Lord. As God is my witness.


                                                                             JAMIE SEIZER
     3.




                                                              3


                                                                                                                           I
        Case 3:19-cv-01806-MWB-MA Document 1 Filed 10/18/19 Page 4 of 5




I declare under penalty of perjury that the foregoing is true and correct.




        Signed this    @ckr.)g&t day of _                  .:b. .n""-'be
                                                           1
                                                  _.O-"--e"""'   . ...........,r_____,20-1i_.




                                                          4
INMATE MAIL   U.S. POSTAGE» PITNEY BOWES

               ~~~
              ~~-·-
              ZIP17011
                $001750
                   --                      -~_,;-'
              02 4¥1          •
              00003456280CT 10 2019
                                                     Case 3:19-cv-01806-MWB-MA Document 1 Filed 10/18/19 Page 5 of 5
